PER CURIAM.
This is an appeal from a proceeding in which the appellant sought enforcement of an order granting postconviction relief under Florida Rule of Criminal Procedure 3.850. In the rule 3.850 order the court cited Lowell v. State, 652 So.2d 975 (Fla. 1st DCA 1995), and Jennings v. State, 645 So.2d 592 (Fla. 2d DCA 1994), and indicated that a probationary condition “concerning intoxicants” was stricken. However, a subsequently entered amended order of probation contained the same conditions regarding intoxicants. Because we are unsure as to the extent of relief which the court intended in the rule 3.850 order, and in light of the further uncertainty ensuing from the subsequent amended order of probation, the challenged order on the motion to enforce is reversed as to this matter. The order is otherwise affirmed, and the case is remanded for clarification or other appropriate action as to the conditions concerning intoxicants.
MINER, ALLEN and WEBSTER, JJ., concur.